Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 13, 1990 (People v Patterson, 158 AD2d 557), affirming a judgment of the Supreme Court, Kings County, rendered September 23, 1987, and motion by the appellant to preclude the respondent from filing papers in opposition to the application.
Ordered that the motion is denied as academic on the ground that the respondent has filed its opposition papers; and it is further,
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Thompson, JJ., concur.